                                         Case 4:93-cv-00594-YGR Document 594 Filed 07/23/20 Page 1 of 1




                                   1

                                   2

                                   3
                                                                      UNITED STATES DISTRICT COURT
                                   4
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6
                                         TROY ADAM ASHMUS,                                   Case No. 4:93-cv-0594-YGR
                                   7                    Petitioner,                          DEATH PENALTY CASE
                                   8             v.
                                   9                                                         ORDER DISMISSING PETITION WITH
                                         RON BROOMFIELD, WARDEN OF                           PREJUDICE DUE TO PETITIONER’S DEATH
                                  10     CALIFORNIA STATE PRISON AT SAN
                                         QUENTIN,
                                  11                    Respondent
                                  12
Northern District of California
 United States District Court




                                  13
                                              Counsel for Petitioner has notified the court that Petitioner died on July 20, 2020. (See Dkt.
                                  14
                                       No. 593.) The death of a habeas corpus petitioner renders the petition moot. See, e.g., Garceau v.
                                  15
                                       Woodford, 399 F.3d 1101 (Mem.) (9th Cir. Mar. 3, 2005) (citing Griffey v. Lindsey, 349 F.3d 1157
                                  16
                                       (9th Cir. 2003) (“Because petitioner’s death renders this case moot, the petition for a writ of habeas
                                  17
                                       corpus should be dismissed as moot.”)). See also Farmer v. McDaniel, 692 F.3d 1052 (Mem.) (9th
                                  18
                                       Cir. 2012) (denying petition for rehearing en banc, dismissing appeal, and remanding to the district
                                  19
                                       court for dismissal of the habeas petition as moot due to petitioner’s death during appellate
                                  20
                                       proceedings). Accordingly, the stay entered in this matter on July 9, 2014 (see Docket No. 516), is
                                  21
                                       HEREBY LIFTED and the petition for writ of habeas corpus is DISMISSED WITH PREJUDICE.
                                  22
                                              The Clerk of the Court is directed to close this file.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: July 23, 2020                                  ________________________________
                                  25                                                              YVONNE GONZALEZ ROGERS
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
